Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19215250.2, filed on 12/11/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agapiou (US20060047457) in view of Grupp (US20170160066).

	In regards to Claim 1, Agapiou teaches “A method for measuring a plurality of workpieces (part measurement prioritization in a measuring system of features for parts – [0014]), each having a plurality of structural features that form a plurality of test features to be measured (set of features to be measured – [0014]), the method comprising: (a) from among the plurality of test features, determining an unstable test feature, wherein a violation of a statistical control rule is expected for the unstable test feature (set of features to be measured to be separated into sensitive and non-sensitive features, sensitive features are where measurement values exceed acceptable limits for measurement change over the measurement cycle, sensitive features are considered those affecting the performance of the part – [0023]; points on surface with highest distortion 202, selecting points most strongly contributing to from/profile error 210 – [0046]-[0048], Figure 2); (b) from among the plurality of test features, determining a stable test feature, wherein a violation of the statistical control rule is unexpected for the stable test feature (set of features to be measured to be separated into sensitive and non-sensitive features, non-sensitive features are those with smaller contribution to part quality functionality or assembly performance, where feature is determined to be non-sensitive if its measurement value does not exceed acceptable limits for measurement change over the measurement cycle – [0023]; points on surface with lowest distortion 202, selecting points most strongly contributing to from/profile error 210 – [0046]-[0048], Figure 2); (c) measuring a set of the plurality of workpieces, including measuring the unstable test feature more frequently than the stable test feature (measuring several parts at selected points and points in the neighborhood 212 – [0049], Figure 2); (d) ascertaining whether: the unstable test feature remains unstable based on continued violation of the statistical control rule, and the stable test feature remains stable based on the statistical control rule remaining satisfied (step 216 has performance rechecked for checking tolerance for form and  profile measurements – [0051], Figure 2); and (f) repeating (a), (b), and (c) in response to at least one of: having been performed for a predetermined time period (improving selection and rechecking performance in step 216, with a return to step 210 if the points checked are within good tolerance for form and profile measurements – [0051]; Figure 2; measurements occur within a measuring interval that is prescribed at step 104 – [0016], Figure 1, Figure 2 relates to Step 112 in Figure 1).”
	Agapiou does not teach “(e) in response to both the unstable test feature remaining unstable and the stable test feature remaining stable, measuring another set of the plurality of workpieces.”
	Grupp teaches “(e) in response to both the unstable test feature remaining unstable and the stable test feature remaining stable, measuring another set of the plurality of workpieces (workpiece is changed and measurement method is started a new when a workpiece should still be measured – [0068], Figure 5; As the process detailed in Figure 5 includes performing a method 70, checking if another workpiece is to be measured 95, and changing the workpiece 96, as this process is not restricted to only a singular extra workpiece).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agapiou to incorporate the teaching of Grupp to perform measurements on additional workpieces. Doing so would improve the maintaining of the high accuracy requirements for a coordinate measuring machine.

	In regards to Claim 2, Agapiou in view of Grupp discloses the claimed invention as detailed above and Grupp further teaches “the another set of the plurality of workpieces is non-overlapping with the set of the plurality of workpieces (workpiece is changed and measurement method is started a new – [0068], Figure 5; As each workpiece is measured independently due to the changing of the workpiece, the plurality of workpieces would be non-overlapping).”

	In regards to Claim 3, Agapiou in view of Grupp discloses the claimed invention as detailed above and Grupp further teaches “the set of the plurality of workpieces measured in one iteration of (c) is non-overlapping with the set of the plurality of workpieces measured in each prior iteration of (c) (workpiece is changed and measurement method is started a new – [0068], Figure 5; As each workpiece is measured independently due to the changing of the workpiece, the plurality of workpieces would be non-overlapping).”

	In regards to Claim 4, Agapiou in view of Grupp discloses the claimed invention as detailed above and Grupp further teaches “each of the plurality of workpieces is measured at most once across all iterations of (c) (workpiece is changed and measurement method is started a new – [0068], Figure 5; Workpiece is changed in step 96 which would mean the workpiece is measured a single time).”

	In regards to Claim 5, Agapiou in view of Grupp discloses the claimed invention as detailed above and Agapiou further teaches “repeating (d), (e), and (f) at least once (Measurement of parts with sensitive and non-sensitive features determined with an iterative process – [0014], Figure 1-2; It would be obvious to one of ordinary skill in the art that this process can be repeated as often as desired)”

	In regards to Claim 10, Agapiou in view of Grupp discloses the claimed invention as detailed above and Agapiou further teaches “the determining of a) and the determining of b) include evaluating a data set including data from an earlier measurement of at least one workpiece having the plurality of test features (sensitive features are routinely measured and non-sensitive features measured at specified intervals – [0024]).”

	In regards to Claim 12, Agapiou teaches “A coordinate measuring machine for measuring a plurality of workpieces (coordinate measuring machine, CMM – [0008]), each having a plurality of structural features that form a plurality of test features to be measured (part measurement prioritization in a measuring system of features for parts – [0014]), the coordinate measuring machine comprising: a measurement sensor (measuring system – [0014]); memory configured to store processor-executable instructions (system includes a memory module for running software – [0060]); and at least one processor configured to execute the processor-executable instructions (system includes processor module – [0060]), wherein the processor-executable instructions include: (a) from among the plurality of test features, determining an unstable test feature, wherein a violation of a statistical control rule is expected for the unstable test feature (set of features to be measured to be separated into sensitive and non-sensitive features, sensitive features are where measurement values exceed acceptable limits for measurement change over the measurement cycle, sensitive features are considered those affecting the performance of the part – [0023]; points on surface with highest distortion 202, selecting points most strongly contributing to from/profile error 210 – [0046]-[0048], Figure 2); (b) from among the plurality of test features, determining a stable test feature, wherein a violation of the statistical control rule is unexpected for the stable test feature (set of features to be measured to be separated into sensitive and non-sensitive features, non-sensitive features are those with smaller contribution to part quality functionality or assembly performance, where feature is determined to be non-sensitive if its measurement value does not exceed acceptable limits for measurement change over the measurement cycle – [0023]; points on surface with lowest distortion 202, selecting points most strongly contributing to from/profile error 210 – [0046]-[0048], Figure 2); (c) measuring a set of the plurality of workpieces, including measuring the unstable test feature more frequently than the stable test feature (measuring several parts at selected points and points in the neighborhood 212 – [0049], Figure 2); (d) ascertaining whether: the unstable test feature remains unstable based on continued violation of the statistical control rule, and the stable test feature remains stable based on the statistical control rule remaining satisfied (step 216 has performance rechecked for checking tolerance for form and  profile measurements – [0051], Figure 2); and (f) repeating (a), (b), and (c) in response to at least one of: having been performed for a predetermined time period (improving selection and rechecking performance in step 216, with a return to step 210 if the points checked are within good tolerance for form and profile measurements – [0051]; Figure 2; measurements occur within a measuring interval that is prescribed at step 104 – [0016], Figure 1, Figure 2 relates to Step 112 in Figure 1).”
Agapiou does not teach “(e) in response to both the unstable test feature remaining unstable and the stable test feature remaining stable, measuring another set of the plurality of workpieces.”
	Grupp teaches “(e) in response to both the unstable test feature remaining unstable and the stable test feature remaining stable, measuring another set of the plurality of workpieces (workpiece is changed and measurement method is started a new when a workpiece should still be measured – [0068], Figure 5; As the process detailed in Figure 5 includes performing a method 70, checking if another workpiece is to be measured 95, and changing the workpiece 96, as this process is not restricted to only a singular extra workpiece).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agapiou to incorporate the teaching of Grupp to perform measurements on additional workpieces. Doing so would improve the maintaining of the high accuracy requirements for a coordinate measuring machine.

	In regards to Claim 13, Agapiou in view of Grupp discloses the claimed invention as detailed above and Agapiou further teaches “a controller (instruction module – Figure 3); and a measurement computer (central system with processor – [0060], Figure 3), wherein the memory is distributed between the controller and the measurement computer (instruction modules connected to memory which is connected to processor – Figure 3), wherein the at least one processor includes a first processor and a second processor, wherein the controller includes the first processor, and wherein the measurement computer includes the second processor.”
	Agapiou in view of Grupp does not teach “the at least one processor includes a first processor and a second processor, wherein the controller includes the first processor, and wherein the measurement computer includes the second processor” but it is known in the art before the effective filing date of the claimed invention that a controller uses a processor. It is evidenced by IEEE Spectrum (IEEE Spectrum, “Chip Hall of Fame: Microchip Technology PIC 16384 Microcontroller”, June 30th, 2017; spectrum.ieee.org/chip-hall-of-fame-microchip-technology-pic-16c84-microcontroller) and Giovino (Giovino, Bill, “Zilog buys microcontroller product lines from Samsung”, June 7th, 2013; microcontroller.com/news/Zilog_Buys_Samsung_Microcontrollers.asp)  that controller chips incorporate processors.

	In regards to Claim 19, Agapiou teaches “A non-transitory computer-readable medium comprising instructions (computer implemented processes and apparatuses with instructions – [0017]) including: (a) from among a plurality of test features, determining an unstable test feature, wherein a violation of a statistical control rule is expected for the unstable test feature, wherein the plurality of test features correspond respectively to a plurality of structural features that are present in each of a plurality of workpieces (set of features to be measured to be separated into sensitive and non-sensitive features, sensitive features are where measurement values exceed acceptable limits for measurement change over the measurement cycle, sensitive features are considered those affecting the performance of the part – [0023]; points on surface with highest distortion 202, selecting points most strongly contributing to from/profile error 210 – [0046]-[0048], Figure 2); (b) from among the plurality of test features, determining a stable test feature, wherein a violation of the statistical control rule is unexpected for the stable test feature (set of features to be measured to be separated into sensitive and non-sensitive features, non-sensitive features are those with smaller contribution to part quality functionality or assembly performance, where feature is determined to be non-sensitive if its measurement value does not exceed acceptable limits for measurement change over the measurement cycle – [0023]; points on surface with lowest distortion 202, selecting points most strongly contributing to from/profile error 210 – [0046]-[0048], Figure 2); (c) measuring a set of the plurality of workpieces, including measuring the unstable test feature more frequently than the stable test feature (measuring several parts at selected points and points in the neighborhood 212 – [0049], Figure 2); (d) ascertaining whether: the unstable test feature remains unstable based on continued violation of the statistical control rule, and the stable test feature remains stable based on the statistical control rule remaining satisfied (step 216 has performance rechecked for checking tolerance for form and  profile measurements – [0051], Figure 2); and (f) repeating (a), (b), and (c) in response to at least one of: having been performed for a predetermined time period (improving selection and rechecking performance in step 216, with a return to step 210 if the points checked are within good tolerance for form and profile measurements – [0051]; Figure 2; measurements occur within a measuring interval that is prescribed at step 104 – [0016], Figure 1, Figure 2 relates to Step 112 in Figure 1).”
	Agapiou does not teach “(e) in response to both the unstable test feature remaining unstable and the stable test feature remaining stable, measuring another set of the plurality of workpieces.”
	Grupp teaches “(e) in response to both the unstable test feature remaining unstable and the stable test feature remaining stable, measuring another set of the plurality of workpieces (workpiece is changed and measurement method is started a new when a workpiece should still be measured – [0068], Figure 5; As the process detailed in Figure 5 includes performing a method 70, checking if another workpiece is to be measured 95, and changing the workpiece 96, as this process is not restricted to only a singular extra workpiece).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agapiou to incorporate the teaching of Grupp to perform measurements on additional workpieces. Doing so would improve the maintaining of the high accuracy requirements for a coordinate measuring machine.

Allowable Subject Matter
Claim 6-9, 11, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 includes the limitation of “c), the set of the plurality of workpieces is measured in a series, for a first number of workpieces in the series, the unstable test feature is measured without measuring the stable test feature, and for a second number of workpieces in the series, the unstable test feature and the stable test feature are measured” is not taught by prior art Agapiou or Grupp.  This represents an improvement to the reduction in the number of measurements needed and the time it takes to perform the measurements on a workpiece. Claims 7-9 would be allowable due to dependence on Claim 6.
Claim 11 includes the limitation “a first number of assigned measurement points are measured for the unstable test feature and a second number of assigned measurement points are measured for the stable test feature; and the first number is greater than the second number” where the “first number is greater than the second number” is not taught by Agapiou or Grupp. This represents an improvement to the reduction in the number of measurements needed and the time it takes to perform the measurements on a workpiece.
Claim 14 includes the limitation ““evaluation software configured to: perform (a) and (b), and generate measurement instructions for measuring the plurality of workpieces such that the unstable test feature is measured in (c) more frequently than the stable test feature; and controlling software configured to: receive the measurement instructions, control the measuring of (c) based on the measurement instructions, and transfer measurement values obtained from (c) to the evaluation software” is not taught by Agapiou or Grupp. This represents an improvement to the reduction in the number of measurements needed and the time it takes to perform the measurements on a workpiece. Claims 15-18 would be allowable due to dependence on Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863